Citation Nr: 0630825	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-43 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to August 16, 2002 for 
service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1960 to 
July 1963; he also had inactive duty for training in the 
Marine Corps Reserve for many years.  This case comes before 
the Board of Veterans Appeals (Board) on appeal from a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Denver, Colorado (RO), which 
reopened and granted the veteran's claim for service 
connection for residuals of head trauma and assigned a 30 
percent evaluation effective August 16, 2002.  The veteran 
timely appealed the assigned effective date.  The veteran 
testified before the undersigned member of the Board at a 
personal hearing at the RO in September 2005.

For reasons to be discussed, the case is remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

At his September 2005 hearing, the veteran primarily 
contended that an April 19, 1977 rating decision was clearly 
and unmistakably erroneous in denying entitlement to service 
connection for residuals of head trauma because the evidence 
used in August 2002 to grant service connection was on file 
at the time of the April 1977 rating decision.  This 
contention was not raised previously and the RO has not had 
an opportunity to address the matter.  A claim based on clear 
and unmistakable error (CUE) is considered to be inextricably 
intertwined with a claim for an earlier effective date if the 
earlier effective date claim is dependent upon evidence of 
record at the time of the earlier decision being challenged 
on the grounds of CUE.  See generally Livesay v. Principi, 15 
Vet. App. 165, 177 (2001).  Also, if the veteran were to 
prevail on the CUE claim, the earlier effective date claim 
would likely be moot.  Consequently, the additional issue of 
whether there was CUE in the April 19, 1977 rating decision 
should be addressed along with the current claim for an 
effective date prior to August 16, 2002 for service 
connection for residuals of head trauma.
Additionally, VA's statutory "duty to notify" under the 
Veteran's Claims Assistance Act of 2000 (VCAA) requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  VA is also required to notify a claimant of the 
evidence needed to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, although a letter dated in October 2003 from 
the RO to the veteran discusses the "duty to notify" 
provisions of the VCAA, the letter did not discuss the 
evidence needed to substantiate a claim for an earlier 
effective.  Consequently, there is no notice to the veteran 
of the evidentiary requirements for substantiating the claim 
for an earlier effective date for service connection for 
residuals of head trauma.  Id.  In essence, the veteran 
contended at his hearing that cognitive and memory 
difficulties prevented him from understanding the VA appeal 
process following the unfavorable decision in 1977.  Inasmuch 
as the case is being remanded due to the recently raised CUE 
claim, the RO will have an opportunity to update the VCAA 
information and any indicated assistance without 
consideration by the Board at this time as to whether a 
decision could be made by the Board without prejudice to the 
veteran.  

Based on the above, this case is REMANDED for the following 
actions:

1.  The RO should ensure that all notice 
and development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
should notify the veteran of any 
additional evidence to be provided by VA 
and the type of evidence that he must 
provide, as well as the evidentiary 
requirements for substantiating his claim 
for an effective date prior to August 16, 
2002 for service connection for residuals 
of head trauma.  

2.  The RO should adjudicate the issue of 
whether there was CUE in the denial of 
entitlement to service connection for 
residuals of head trauma by rating 
decision dated April 19, 1977.  If the 
CUE claim is denied, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to August 16, 
2002 for service connection for residuals 
of head trauma.  If the earlier effective 
date issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have been afforded the usual opportunity 
to respond, the appeal should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The law requires that claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


